[compasslogo.jpg]
Exhibit 10.2



THREE-YEAR PERFORMANCE STOCK UNIT AWARD AGREEMENT
Return on Invested Capital (ROIC) Performance Criteria




Name of Grantee:






Grant Date:


 
Number of Shares of Performance Stock Units:


 
Performance Period:


 



This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of performance stock units to the
above-referenced “Grantee” pursuant to the Compass Minerals International, Inc.
2015 Incentive Award Plan, as may be amended from time to time (the “Plan”), and
the Rules, Policies and Procedures adopted by the Committee for the Plan, as may
be amended from time to time. The Plan and the Rules, Policies and Procedures
are collectively referred to in this Agreement as the “Governing Documents”.
1.     Incorporation of Governing Documents. The terms and provisions of the
Governing Documents are incorporated into and made a part of this Agreement by
reference. In the event of a conflict between any provision of this Agreement
and the Governing Documents, the provisions of the Governing Documents will
control. Capitalized terms used in this Agreement and not otherwise defined
shall have the meanings ascribed to those terms in the Governing Documents.
2.    Performance Stock Units Awarded. Grantee is hereby awarded the number of
common stock units (the “Performance Stock Units”) first set forth above,
subject to the other terms and conditions of this Agreement and the Governing
Documents. Each unit represents the right to receive one share of the Company’s
Stock.
3.    Vesting Period. The Performance Stock Units are subject to (i) a
three-year vesting period beginning on the Grant Date and ending on the third
anniversary of such Grant Date (the "Vesting Period") and (ii) the Performance
Criteria set forth in Exhibit A attached hereto. The Performance Stock Units
will be forfeited by Grantee and no benefits will be payable under this
Agreement if Grantee’s service with the Company and its Subsidiaries ends prior
to the last day of the Vesting Period, except as otherwise provided in the
Governing Documents.
4.    Payment. Within 30 days following the conclusion of the Vesting Period,
Grantee shall receive a number of shares of Stock (in certificate or book entry
form and rounded to the nearest whole share) equal to the number of Performance
Stock Units with respect to which the Performance Criteria have been satisfied;
provided, however, that if the Grantee’s service with the Company and its
Subsidiaries ends earlier than the end of the Vesting Period under circumstances
that entitle the Grantee to payment, then the time of payment and the number of
shares that the Grantee will receive will be determined in accordance with the
Governing Documents. Any non-vested Performance Stock Units will be forfeited by
Grantee and no benefits will be payable under this Agreement with respect to
such non-vested Performance Stock Units.
5.    Dividend Equivalents. Grantee shall be entitled to receive Dividend
Equivalents as set forth in the Governing Documents.


1

--------------------------------------------------------------------------------




6.    Entire Agreement. This Agreement, together with the Governing Documents,
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior written or oral negotiations,
commitments, representations and agreements with respect thereto.
7.    Receipt of Governing Documents. Grantee acknowledges receipt of a copy of
the Governing Documents.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date. This Agreement may be executed in counterparts.
COMPASS MINERALS INTERNATIONAL, INC.
By:
 
Name:
Steven N. Berger
Title:
Senior Vice President Corporate Services

GRANTEE
 



            


2

--------------------------------------------------------------------------------




EXHIBIT A
PERFORMANCE CRITERIA FOR PERFORMANCE STOCK UNIT AWARD


All of the Performance Stock Units will be forfeited at the end of the
applicable Performance Period unless the following Performance Criteria are
satisfied.




Performance Period
ROIC Performance Criteria
 
 
Threshold
Target
Maximum
FY __ to __
ROIC Achieved:
[ ]%
[ ]%
[ ]%
Vesting Percentage:
[ ]%
[ ]%
[ ]%
Earned percentages will be interpolated on a straight line basis.





3